Opinion by
Judge Cofer:
The agreement alleged to have been made in regard to a credit for commissions was entered into, if at all, at the time the note, which was the basis of the judgment, was given, and any defense the appellant had on account of that agreement, arose before the judgment sought to be enjoined was rendered. The case, therefore, falls directly within the provisions of Sec. 14, Civil Code.
The allegation, that the judgment was obtained by fraud seems to be based alone on the alleged fact that the appellee sued and took a judgment for more than was due him. This is no ground for vacating a judgment. It is not enough that the claim sued upon was false. Fraud to vitiate a judgment must relate to the manner in which it was obtained, and not to the foundation upon which it rests.
Judgment affirmed.